 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                          DISTRICT OF NEVADA
 5
                                                     ***
 6
      STEVEN MARK HAYDEN, SR.,                              Case No. 2:18-cv-02403-RFB-CWH
 7
                             Plaintiff,
 8                                                          ORDER
            v.
 9
      COMMERCIAL LITIGATION DOCKET, et
10    al.,
11                           Defendants.
12

13          Presently before the court is defendant Gerald D. Colvin’s motion to stay discovery and

14   for a protective order (ECF Nos. 91, 92), filed on May 7, 2019. The motion is unopposed.

15   I.     BACKGROUND

16          The parties are familiar with the facts of this case and the court will not repeat them here

17   except as necessary. Colvin moves to stay discovery pending the court’s decision on his motion

18   to dismiss for insufficient service of process under Rule 12(b)(5) of the Federal Rules of Civil

19   Procedure (ECF No. 79). 1 The motion also requests dismissal on other grounds, including lack of

20   personal jurisdiction and failure to state a claim. Colvin argues that the motion to dismiss is

21   dispositive regarding his participation in the case and presents key issues of the court’s

22   jurisdiction. Colvin also notes that Hayden has commenced serving written requests for

23   admissions although the parties have not had a Rule 26(f) conference. Colvin met and conferred

24   with Hayden regarding the procedural defects related to the premature requests for admissions,

25   scheduling of a Rule 26(f) conference, and potentially staying discovery, but the parties were

26

27          1
              The motion to dismiss (ECF No. 79) is pending before the United States district judge
28   assigned to this case and will be addressed in due course.
 1   unable to reach an agreement on these issues. Finally, Colvin requests that the court exercise its

 2   inherent authority to impose monetary sanctions against Hayden for what Colvin argues is bad

 3   faith litigation conduct. Hayden did not oppose the motion, which constitutes a consent to the

 4   granting of the motion under Local Rule 7-2(d).

 5   II.    DISCUSSION

 6          Courts have broad discretionary power to control discovery, including the decision to stay

 7   discovery. See e.g., Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988). When evaluating

 8   whether to stay discovery, the court considers the goal of Rule 1 of the Federal Rules of Civil

 9   Procedure, which directs that the rule must be “construed and administered to secure the just,

10   speedy, and inexpensive determination of every action.” Tradebay, LLC v. eBay, Inc., 278 F.R.D.

11   597, 602 (D. Nev. 2011) (citation omitted). But the Rules do not provide for an automatic stay of

12   discovery when a potentially dispositive motion is pending. Id. at 600–01. Thus, a pending

13   dispositive motion “is not ordinarily a situation that in and of itself would warrant a stay of

14   discovery.” Turner Broad. Sys., Inc. v. Tracinda Corp., 175 F.R.D. 554, 556 (D. Nev. 1997)

15   (quotation omitted). Nor does the fact that “discovery may involve some inconvenience and

16   expense” automatically warrant a stay of discovery. Id.

17          In determining whether to stay discovery, the court considers whether (1) the pending

18   motion is potentially dispositive of the entire case, or at least of the issue on which discovery is

19   sought; and (2) the potentially dispositive motion can be decided without additional discovery.

20   Ministerio Roca Solida v. U.S. Dep’t of Fish & Wildlife, 288 F.R.D. 500, 506 (D. Nev. 2013).

21   This analysis requires the court to take a “preliminary peek” at the potentially dispositive motion.

22   Tradebay, 278 F.R.D. at 603. This assessment is meant not to prejudge a motion’s outcome but,

23   rather, to accomplish the cost- and time-saving objectives of Rule 1 by evaluating the justice of

24   either permitting or delaying discovery. Id. A court may stay discovery when it is convinced that

25   the plaintiff will be unable to state a claim for relief. Turner, 175 F.R.D. at 555. Ultimately, the

26   party seeking the stay “carries the heavy burden of making a ‘strong showing’ why discovery

27   should be denied.” Id. at 556 (quotation omitted).

28


                                                  Page 2 of 3
 1           Here, the court has taken a preliminary peek at Colvin’s pending motion to dismiss (ECF

 2   No. 79) and is convinced it likely will be granted. Given that the motion to dismiss implicates the

 3   validity of service of process and the court’s jurisdiction over Colvin, the court finds it would be

 4   inefficient to engage in discovery before these threshold jurisdictional issues are resolved. The

 5   court in its discretion therefore will stay discovery pending the outcome of the motion to dismiss.

 6           As for Colvin’s request for sanctions under the court’s inherent authority, the court denies

 7   the motion without prejudice. But Hayden is once again advised that although the court will

 8   liberally construe his filings given that he is not represented by an attorney, he nevertheless is

 9   required to follow the same rules of procedure that govern other litigants. See Ghazali v. Moran,

10   46 F.3d 52, 54 (9th Cir. 1995). Hayden further is advised that under Rule 26(d)(1), “[a] party

11   may not seek discovery from any source before the parties have conferred as required by Rule

12   26(f), except in a proceeding exempted from initial disclosure under Rule 26(a)(1)(B), or when

13   authorized by these rules, by stipulation, or by court order.” The court will look with disfavor on

14   any future filings that do not comply with the Federal Rules of Civil Procedure and the court’s

15   local rules.

16   III.    CONCLUSION

17           IT IS THEREFORE ORDERED that defendant Gerald D. Colvin’s motion to stay

18   discovery and for a protective order (ECF Nos. 91, 92) is GRANTED in part and is DENIED in

19   part as stated in this order.

20

21           DATED: July 26, 2019

22

23
                                                           C.W. HOFFMAN, JR.
24                                                         UNITED STATES MAGISTRATE JUDGE
25

26

27

28


                                                  Page 3 of 3
